department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b date d declarant dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for tax exemption under sec_501 of the internal_revenue_code no for the reasons stated below facts you submitted a declaration and bylaws in lieu of incorporating with the state your declaration was adopted on b your declaration establishes you as a condominium association and sets forth the rules and regulations relating to owning a condominium within the association your community consists of condominiums in addition to the common areas and all units are currently occupied membership is comprised of your declarant and all owners holding title to a condominium each member shall be entitled to one vote for each condominium owned letter cg catalog number 47628k article ill sec_1 of your declaration states ownership of each condominium within the development shall include a unit the respective interests in the common areas as specified in exhibit b and any exclusive easements or easements appurtenant to such units over the common area as described in the deed thereto or in the condominium plan if any each owner shall have an equal pro_rata ownership_interest share in the common areas per exhibit b the respective interest in the common area to be conveyed with each unit comprises an undivided interest therein you submitted form_1024 application_for exemption which indicates you will maintain the common areas of the individual properties for the benefits of all rightful owners the primary functions include gardening and landscaping of common areas maintenance of driveways exterior buildings and parking areas maintain leak proof roofs and control the usage of common areas per city codes and association rules your declaration indicates the term common area shall mean the entire development excepting all units therein granted or reserved subject_to all easements and rights of use described herein and in the documents of conveyance through which each owner acquires his condominium the declarant shall mean d and has the right to enter upon the development for purposes of construction of the development and for purposes of making repairs and remedying construction defects according to additional information you submitted you enforce covenants with regard to repair and maintenance of the common areas including parking lots roadways and landscaping in addition to maintaining the common areas you will provide roof and structure maintenance on your two complex buildings that comprise your development of condominiums article iii sec_3 of your declaration states that each owner will be responsible for interior and exterior maintenance however the association shall clean and maintain exclusive easements appurtenant to any of the units over the common area you indicated that there is no guest parking within your association and owners will maintain their own garage you indicated that a distribution of proceeds or property in the event of a partition and to the extent permitted by law will be distributed to and among the respective owners and their proportion as his or her proportionate share of total market_value of all condominiums in the development based on a qualified_appraisal you will have the power to establish fix and levy assessments against the ownership of condominiums and to enforce payment of such assessments you have also indicated you may have special_assessments including but not limited to unanticipated delinquencies the cost of construction or reconstruction unexpected repairs or replacement of capital improvements upon the common areas your board may in its discretion levy such assessments against each condominium organizational activities will be funded solely through membership assessments each condominium owner will be assessed equally for the fees and maintenance of the common areas all expenses will be used for the purposes set forth in the organization’s bylaws and declaration of protective covenants including maintenance repairs and other alterations on your common area and condominium development letter cg catalog number 47628k law sec_501 of the code provides in part that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare qualify for recognition of exemption sec_1 c -1 a i of the income_tax regulations provides in part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about betterments and social improvements revrul_69_280 1969_1_cb_152 a nonprofit organization formed to provide maintenance of exterior walls and roofs of homes of members who own houses in a housing development is not exempt as a social_welfare_organization distinguished by revrul_72_102 sec_1_501_c_4_-1 sec_501 '86 code in revrul_72_102 1972_1_cb_149 an organization formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents in the development the organization was determined to qualify for exemption under sec_501 of the internal_revenue_code because by administering and enforcing covenants and owning and maintaining certain non-residential non-commercial properties of the type normally owned and maintained by municipal governments the organization is serving the common good and the general welfare of the people of the entire development revrul_74_17 1974_1_cb_130 describes an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption revrul_74_99 1974_1_cb_131 lists the three criteria a homeowners’ association must meet in order to qualify for exemption under sec_501 of the code the homeowners’ association must not conduct activities directed to the exterior maintenance of private residences it must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental and the common area or facilities it owns and maintains must be for the use and enjoyment of the general_public the ruling holds that where an organization's stated purposes are to administer and enforce covenants for preserving the architecture and appearance of a given real_estate development and to own and maintain common green areas a prima facie presumption expenses that the organization is primarily formed and operated for the individual business or personal benefit of its members and as such does not quality for exemption under sec_501 letter cg catalog number 47628k application of law you are not described in sec_501 of the code because you are not operated for the promotion of social welfare instead you are operated for the benefit of your tenants through the operation of a condominium association you do not meet the requirements of sec_1 c -1 a i of the income_tax regulations because your primary purpose is not that of social welfare but rather for the operation of a condominium association for the benefit of your tenants you are similar to the organization described in revrul_69_280 like the organization in this ruling you will maintain the roofs and exterior walls of your condominium development each condominium owner shares pro_rata interest in the common areas and has a proportionate collective interest based on market_value this shows that your activities are geared towards benefitting only the tenants who own the individual condominium units and not the entire community as a whole you are not like the organization described in revrul_72_102 because you are not serving a community by maintaining streets sidewalks and other common areas that are used by the entire community also you may be distinguished because you are not a large housing development instead you have two buildings with only condominium units you are identical to the organization described in revrul_74_17 like the organization in this ruling you were formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas your income is composed of membership assessments enforced by convents and is primarily used to provide direct economic benefits to these members and the owner of the association by improving the overall development any benefits to the larger community are minor and incidental in nature you only support condominium_owners and are not creating benefits to the community at large where the benefit from an organization is limited to that organization’s members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code you do not meet any of the three criteria explained in revrul_74_99 that an organization must meet in order to qualify as homeowners’ association exempt under sec_501 you maintain the exterior and roofs of the condominiums that are collectively owned by the tenants which is the same as maintaining private residences the twelve tenants of the condominiums do not represent a community also you have not established that the common areas which you maintain are for the use and enjoyment of the general_public letter cg catalog number 47628k applicant's position you contend that you meet the definition of a homeowners_association and are operating within the confines of sec_501 of the code however you have not supplied any additional information or law to support your position conclusion based on the information you have provided your primary purpose is to maintain the exterior walls and roofs and other common areas of the condominiums owned by your members as such you are not promoting the social welfare of the community or serving any other public purpose described in sec_501 of the code instead you are merely serving the private interests of the residents of the condominiums accordingly you are not exempt from federal_income_tax under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication perjury this may be done by adding to the appeal the following signed declaration the statement of facts item must be declared true under penalties of under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about letter cg catalog number 47628k representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications _if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director of exempt_organizations enclosure publication letter cg catalog number 47628k
